JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00720-CV

                           CITY OF LEAGUE CITY, Appellant

                                              V.

        CHRISTOBELLE LEBLANC AND STANFORD LEBLANC, Appellees

 Appeal from the 122nd District Court of Galveston County. (Tr. Ct. No. 12-CV-2828).

       This case is an appeal from the appealable interlocutory order signed by the trial
court on August 18, 2015. After submitting the case on the appellate record and the
arguments properly raised by the parties, the Court holds that the trial court lacked
subject-matter jurisdiction over the case. Accordingly, the Court vacates the trial court’s
order and dismisses the case.

       The Court orders that the appellees, Christobelle Leblanc and Stanford Leblanc,
jointly and severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered May 7, 2015.
Panel consists of Chief Justice Radack and Justices Brown and Lloyd. Opinion delivered
by Chief Justice Radack.